             Case: 1:21-cv-00572-DAP Doc #: 1 Filed: 03/11/21 1 of 6. PageID #: 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

    ERNESTINE R. WILLIAMS,
    Individually and as Administrator of the
    Estate of Skylar Williams                             Case No.

                     Plaintiff,

    v.

    CLERAC, LLC d/b/a ENTERPRISE RENT-
    A-CAR, EAN HOLDINGS, LLC d/b/a
    ENTERPRISE            RENT-A-CAR,
    ENTERPRISE HOLDINGS, INC., and
    JOHN DOE (s)

                     Defendants.

            DEFENDANTS CLERAC, LLC, EAN HOLDINGS, LLC, AND ENTERPRISE
                      HOLDINGS, INC.’S NOTICE OF REMOVAL

            Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants CLERAC, LLC d/b/a Enterprise

Rent-A-Car, EAN HOLDINGS, LLC d/b/a Enterprise Rent-A-Car, and Enterprise Holdings, Inc.,

collectively “Defendants,” hereby give notice of their removal of the civil action titled Ernestine R.

Williams v. CLERAC, LLC d/b/a Enterprise Rent-A-Car; EAN HOLDINGS, LLC d/b/a Enterprise

Rent-A-Car; ENTERPRISE HOLDINGS, INC.; and JOHN DOE (s), Case No. 21-cv-61 in the Court

of Common Pleas, Richland County, Ohio, Civil Division (“State Court Action”), to the United

States District Court for the Northern District of Ohio, Eastern Division. Defendants state the

following in support:

A.          Diversity of Citizenship

            1.      Plaintiff is a citizen of Ohio. See Compl. ¶ 1. 1


1        The caption of Plaintiff’s Complaint lists Plaintiff’s address as 1574 Windsor Road,
         Mansfield, OH 44905.

                                                      1
         Case: 1:21-cv-00572-DAP Doc #: 1 Filed: 03/11/21 2 of 6. PageID #: 2




        2.      CLERAC, LLC d/b/a Enterprise Rent-A-Car (“CLERAC”) is a Delaware limited

liability company whose sole member is Enterprise Holdings, Inc. 2 Enterprise Holdings, Inc. is a

Missouri corporation with its principal place of business in Clayton, Missouri. Thus, CLERAC is

a citizen of Missouri for purposes of diversity.

        3.      EAN HOLDINGS, LLC d/b/a Enterprise Rent-A-Car (“EAN Holdings”) is a

Delaware limited liability company whose sole member is Enterprise Holdings, Inc. Enterprise

Holdings, Inc. is a Missouri corporation with its principal place of business in Clayton, Missouri.

EAN Holdings is a citizen of Missouri for purposes of diversity.

        4.      Enterprise Holdings, Inc. (“Enterprise”) is a Missouri corporation with its principal

place of business in Clayton, Missouri, and is a citizen of Missouri for purposes of diversity.

        5.      Plaintiff’s Complaint also names an unspecified number of fictitious “Doe”

defendants. The citizenship of these fictitious individuals and entities are disregarded for purposes

of removal. See 28 U.S.C. § 1441(b) (“For purposes of removal under this chapter, the citizenship

of defendants sued under fictitious names shall be disregarded”).

        6.      Accordingly, there is complete diversity of citizenship between Plaintiff and all

named defendants.

B.      The Amount in Controversy is Satisfied

        7.      The amount in controversy requirement for diversity jurisdiction is met in this case

because a fair reading of the complaint shows that it is more likely than not that the “matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.” 28 U.S.C. §


2    For purposes of diversity jurisdiction, “a limited liability company has the citizenship of each
     of its members.” See Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir.
     2009) (holding that jurisdictional allegations identifying an LLC’s state of incorporation and
     principal place of business were deficient because the relevant inquiry for diversity purposes
     is the citizenship of an LLC’s members).

                                                   2
          Case: 1:21-cv-00572-DAP Doc #: 1 Filed: 03/11/21 3 of 6. PageID #: 3




1332(a); see also Shupe v. Asplundh Tree Expert Co., 566 F. App'x 476, 478 (6th Cir. 2014) (“A

court must conduct a ‘fair reading’ of the allegations in the complaint to determine the amount in

controversy.”)

          8.     Here it is evident based on a fair reading of Plaintiff’s Complaint that the matter in

controversy exceeds $75,000. Plaintiff’s Complaint alleges both survivorship and wrongful death

claims against Defendants. See Compl. ¶¶ 1-29. Courts routinely hold that such claims satisfy the

amount-in-controversy requirements. See, e.g., Wolfe v. Lincoln Gen. Ins. Co., No. C2-01-660,

2002 WL 484638, at *2 (S.D. Ohio Mar. 18, 2002) (holding that declaratory judgment action for

personal injury and wrongful death claim exceeded amount of controversy requirement because it

was “probable that the value of such claims…exceeds $75,000.”); De Aguilar v. Boeing Co., 11

F.3d 55, 57 (5th Cir. 1993) (“It is facially apparent that the claims in this case—claims for wrongful

death, terror in anticipation of death, loss of companionship, and funeral expenses—did exceed

$50,000 at the time of removal.”), cited with approval in Halsey v. AGCO Corp., 755 F. App'x 524,

529 (6th Cir. 2018).

          9.     Accordingly, while Defendants dispute that they are liable to Plaintiff for damages

in any amount, Plaintiff has clearly alleged more than the jurisdictional threshold of $75,000.01

exclusive of interests and costs.

C.        EAN Holdings Has Satisfied the Procedural Requirements for Removal

          10.    This removal is timely filed pursuant to 28 U.S.C. § 1446(b). CLERAC and EAN

Holdings were served on February 11, 2021, less than 30 days from the date of the filing of the

instant notice of removal. See Exhibit A at 15 (listing tracking numbers). Enterprise was served

on February 19, 2021, less than 30 days from the date of the filing of the instant notice of removal.

See id.



                                                   3
        Case: 1:21-cv-00572-DAP Doc #: 1 Filed: 03/11/21 4 of 6. PageID #: 4




       11.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders filed in

the State Court Action are attached as Exhibit A.

       12.     Pursuant to 28 U.S.C. § 1446(b), all properly joined and served defendants have

consented to removal of this case. The consent of nominal, unknown, or “doe” defendants is not

required for removal. Hicks v. Emery Worldwide, Inc., 254 F. Supp. 2d 968, 973 n.4 (S.D. Ohio

2003) (explaining exception to the general rule that all defendants consent to removal when “the

non-joining defendant is merely a nominal or formal party.”).

       13.     The Court of Common Pleas of Richland County, Ohio, where the State Court

Action is pending, is located within the United States District Court for the Northern District of

Ohio. Venue is thus proper pursuant to 28 U.S.C. § 105(a), because this Court is the “district and

division embracing the place where such action is pending.” 28 U.S.C. § 91.

       14.     No previous application has been made for the relief requested herein.

       15.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiff and a copy is being filed with the Clerk of the Court of Common Pleas

of Richland County, Ohio, where the State Court Action is pending.

       16.     By removing this action to this Court, Defendants do not waive any defenses,

objections, or motions available under state or federal law. Defendants expressly reserve the right

to move for dismissal of some or all of Plaintiff’s claims and/or seek dismissal on grounds of lack

of personal jurisdiction, improper venue, or under the doctrine of forum non conveniens.

       WHEREFORE, Defendants hereby remove this action from the Court of Common Pleas of

Richland County, Ohio, to the United States District Court for the Northern District of Ohio




                                                 4
       Case: 1:21-cv-00572-DAP Doc #: 1 Filed: 03/11/21 5 of 6. PageID #: 5




Dated: March 11, 2021.



                                     Respectfully submitted,

                                            /s/ Mark K. Norris
                                            Michael L. Snyder (0040990)
                                            Jerome W. Cook (0036835)
                                            Mark K. Norris (0092222)
                                            BENESCH, FRIEDLANDER, COPLAN
                                            & ARONOFF LLP
                                            200 Public Square, Suite 2300
                                            Cleveland, Ohio 44114
                                            Telephone: (216) 363-4500
                                            Facsimile: (216) 363-4588
                                            msnyder@beneschlaw.com
                                            jcook@beneschlaw.com
                                            mnorris@benschlaw.com

                                            and

                                            Bettina J. Strauss, Esq.
                                            James P. Emanuel, Esq.
                                            (to be admitted pro hac vice)
                                            BRYAN CAVE LEIGHTON PAISNER
                                            LLP
                                            211 North Broadway, Suite 3600
                                            St. Louis, MO 63102-2750
                                            (314) 259-2000
                                            (314) 259-2020 (facsimile)
                                            bjstrauss@bclplaw.com
                                            james.emanuel@bclplaw.com

                                            Attorneys for Defendants CLERAC, LLC
                                            d/b/a Enterprise Rent-A-Car, EAN
                                            HOLDINGS, LLC d/b/a Enterprise Rent-A-
                                            Car, and Enterprise Holdings, Inc.




                                        5
        Case: 1:21-cv-00572-DAP Doc #: 1 Filed: 03/11/21 6 of 6. PageID #: 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2021, a copy of the foregoing Notice of Removal was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.


                                                     /s/ Mark K. Norris
